Citation Nr: 1116397	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-42 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, claimed as body aches, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a lung disorder, claimed as a residual of asbestos exposure.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in April 2009, by the VA RO in Columbia, South Carolina, which, inter alia, denied entitlement to service connection for body aches and for asbestosis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

With respect to the claimed fibromyalgia, the Veteran contends that he was assigned to Bien Hoa Air Base in the Republic of Vietnam, from August 1969 to August 1970, where he purports to have been exposed to Agent Orange, which led to his developing fibromyalgia, claimed as body aches.  

Notably, in an April 2009 RO rating decision, the Veteran was granted entitlement to service connection for degenerative disc disease of the lumbar spine.  Significantly, in his June 2009 notice of disagreement (NOD), which disagreed with the denial of the claim for service connection for body aches, the Veteran asserted that he suffered from pain from the effects of Agent Orange exposure on his lumbar spine that he believed was "only going to get worse."  

Although the Veteran has not been diagnosed with fibromyalgia, the Board finds he is competent to assert that he currently suffers from body aches.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

The Board notes that although the Veteran has undergone a VA spine examination, he has yet to undergo a VA examination to evaluate the nature and etiology of his claimed fibromyalgia.  Given the fact that he has related his current body pain to his exposure to Agent Orange in Vietnam, as well as to his service-connected back disability, the Board finds that a VA examination is necessary to determine the true etiology of any diagnosed fibromyalgia or other body ache pathology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

With respect to the claimed lung disorder, the Veteran contends that he currently suffers from asbestosis that is the result of his being exposed to and handling asbestos while staying in barracks that were insulated with asbestos during basic training in Amarillo, Texas, in May 1968.  He also claims exposure to asbestos while being stationed with the 531st Fighter Squadron, nicknamed the "Ramrods," from August 1969 to August 1970 and working in the "phase docks" where he performed extensive maintenance of the F100 aircraft, to include completely overhauling the engine and airframe.  The Veteran asserts that while performing tasks such as replacing gaskets for panels containing asbestos, and cleaning electric wire wheels and "phonaic" blocks containing asbestos that were used to connect electrical wiring he was exposed to asbestos.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

VB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos. See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  While this section does not create any presumptions of service connection based upon exposure to asbestos, it does provide guidelines to inform and adjudicators with respect to asbestos exposure and commonly resulting disabilities.  Dyment v. West, 13 Vet. App. 141 (1999).  

Service records confirm that the Veteran served as a jet aircraft mechanic, an aircraft maintenance specialist, and a technical aircraft maintenance technician, and show that his duties included accomplishing scheduled inspections at established intervals to insure service ability of squadron aircraft, being responsible for thorough inspections and fast efficient accomplishment of high quality repairs of all discrepancies found, coordinating with Maintenance Control for specialist assistance as needed to provide accurate maintenance and forms documentation, inspecting, repairing, and modifying aircraft, performing flight mechanic functions on F-4 aircraft, performing preflight, post flight, daily, periodic, and other inspections as necessary, servicing aircraft with fuel, oil, air, hydraulic fluid, and liquid oxygen, launching and recovering aircraft on all flights, acting as crew chief on F-106A/B aircraft, and performing major and minor inspections and repairs.  

Further, service treatment records indicate a history of treatment for numerous viral upper respiratory infections, tonsillitis, and chest pain.  

Notably, VA treatment records generally reflect a reported history of asbestosis of the lungs due to working with insulation.  However, a November 2001 VA chest X-ray report shows a diagnosis of normal heart, mediastinum and osseous structures, and clear lungs.  A May 2008 VA chest views report reveals findings of some calcified lymph nodes at the left hilum and no pulmonary infiltrates or other abnormalities at the chest, and indicates a diagnosis of no significant abnormalities in the chest.  A June 2008 VA pulmonary function test reflects normal spirometry results.  A Social Security Administration (SSA) record, dated in July 2008, reflects that the Veteran alleged asbestosis, but had clear lungs at a May 2008 examination.  

In conjunction with the current appeal, the Veteran was afforded a VA examination in July 2009, during which the examiner noted a claimed history of treatment for exertional dyspnea approximately seven years prior to the examination, as well as a diagnosis of pulmonary asbestosis.  Notably, the examiner indicated that the Veteran claims he was treated by a private physician in Charlotte, North Carolina, for pulmonary asbestosis.  The examiner reviewed the Veteran's claims file but could not identify private treatment records that revealed a diagnosis of pulmonary asbestosis.  

On VA examination in July 2009, while the examiner provided a nexus opinion regarding the possible etiology of the claimed asbestosis, the examiner failed to provide a diagnosis of any current lung disorder.  Further, the examiner failed to give any rationale to support the negative nexus opinion given, and did not explain why the possible pulmonary asbestosis was more likely related to post-service exposure to asbestos than to in-service exposure to asbestos.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2009, the Veteran argued that the July 2009 VA examination was inadequate on the grounds that he was never given an MRI or CT scan, as was ordered by the VA examiner.  The Board agrees with the Veteran that the July 2009 VA examination is grossly inadequate as it failed to provide a diagnosis of any current lung disorder present.  Moreover, the Board finds the examination to be lacking in probative value as the Veteran has not had a bronchoscopy or the recommended CT scan of the chest that was requested during the examination.  

Given the inadequacy of the July 2009 VA examination, along with the Veteran's credible assertions that he was exposed to asbestos, the Board finds that a new VA examination with medical opinion is warranted to properly adjudicate this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, as the Veteran has indicated during his July 2009 VA examination, as well as at other points in time during his treatment, that a private physician in Charlotte, North Carolina, diagnosed him with pulmonary asbestosis, and as it appears as though no attempt has been made to associate those outstanding records with the claims file, the Board must remand the claim for further development of the record.  

Furhtermore, review of the claims file also reflects that there may be pertinent outstanding VA treatment records.  The record indicates that the Veteran has been treated at the Columbia, South Carolina VA Medical Center (VAMC), and may still be undergoing treatment there.  Records associated with the claims file are dated to 2009.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Finally, during the course of his appeal, the Veteran requested a hearing before the Board in Washington, DC, and was scheduled for a Central Office hearing in April 2010; however he failed to appear.  The Veteran submitted a statement in April 2010, which provided his reasons for failing to attend the Board hearing and appeared to request another appointment.  It is not clear whether the Veteran still desires a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to obtain any outstanding evidence relevant to the claims, to include requesting outstanding private treatment records referenced in the July 2009 VA examination, which allegedly show a current diagnosis of pulmonary asbestosis, and any outstanding VA treatment records from the Columbia VAMC.  

After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  Upon completion of the requested development and after any outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed fibromyalgia or other disorder related to "body aches."  The entire claims file must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, the examiner shoulder render an opinion as to whether the complaints of body aches, characterized as fibromyalgia during the course of the claim, are at least as likely as not (50 percent or greater probability) caused by his presumed herbicide exposure in service or other event or incident of his active service.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, the examiner should render an opinion as to whether the complaints of neck and back pain, characterized as fibromyalgia during the course of the claim, are symptoms of the service-connected degenerative disc disease of the lumbar spine; or are reflective of a separate and distinct disability.  If a disability manifested by fibromyalgia is deemed separate from the service-connected degenerative disc disease of the lumbar spine, the examiner should indicate whether such condition arose during service or is otherwise related to service.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Upon completion of the requested development and after any outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed pulmonary condition.  The entire claims file must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, to include bronchoscopy, CT scan, and MRI, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current lung disability including any manifested by asbestosis caused by his likely asbestos exposure in service or other event or incident of his active service.  

The examiner should specifically comment on whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed lung pathology.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  Following completion of all indicated development, the RO should readjudicate the claims of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

5.  Contact the Veteran and clarify whether he still desires a hearing and if so, whether he wants a video hearing, Travel Board, or Central Office hearing with the Board of Veterans' Appeals.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


